TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00253-CR


Michael Emack, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT

NO. 993, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion to exceed page limits is granted.  Appellant's third and fourth
motions for extension of time to file reply brief are granted.  Counsel for appellant is ordered to
tender the reply brief for filing no later than March 14, 2011.
It is ordered March 8, 2011.

Before Chief Justice Jones, Justices Henson and Goodwin
Do Not Publish